          Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 1 of 12



                                          -
                          IN THE UNITED STATES DISTRICT COURT
                                                              -·· -- - (v




                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                               CIVIL ACTIO:S

                                 Plaintiff,                                            1577
                v.                                      No. 19-CV-

THIRTEEN THOUSAND SEVEN
HUNDRED AND NINE DOLLARS IN
L'NITED STATES CURRENCY ($13,709.00),:

                                 Defendant.             JURY TRIAL DEMANDED


                           COMPLAINT :FOR FORFEITL'RE IN REM

                The Cnited States of America, by its attorneys, William M. McSwain, United

States Attorney for the Eastern District of Pennsylvania, and Sarah L. Grieb and Joseph F.

Minni, Assistant United States Attorneys, in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure, for its complaint alleges as follows:

                                        NATURE OF THE ACTION

                  I.     This is a civil action in rem to forfeit and condemn to the use and benefit

of the United States of Thirteen Thousand Seven Hundred Nine ($13,709.00) in United States

Currency ("Defendant Currency") pursuant to 21 lJ.S.C. § 881(a)(6), which provides for the

forfeiture of all moneys, negotiable instruments, securities, or other things of value furnished or

intended to be furnished by any person in exchange for a controlled substance in violation of

Title II of the Controlled Substances Act, 21 U.S.C. §§ 801, et seq., proceeds traceable to such

exchanges, and all moneys, negotiable instruments, and securities used or intended to be used to

facilitate any violation of Title II.



             Arv-tsJ-         (JJ(),ff4 .,; ; ~               t 0"vi.Jko         &vl\.sl ~
               ~11~1(~
          Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 2 of 12



                                JlIRISDICTION AND VEN-CE

                2.     Plaintiff brings this action in rem in its own right to forfeit and condemn

the Defendant Currency. This court has jurisdiction over an action commenced by the United

States of America under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ l 355(a).

                3.      This Court has in rem jurisdiction over the Defendant Currency under

28 U.S.C. § 1355(b). Upon the filing of this complaint, the plaintiff requests that this Court issue

an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the property pursuant to 28 lJ.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                4.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(l), and

28 U.S.C. § 1395(a) and (b), because a civil proceeding for the forfeiture of property may be

prosecuted in any district where such property is found.

                                 THE DEFENDANT          I~   REM

                5.    The Defendant Currency is Thirteen Thousand Seven Hundred Nine

Dollars ($13,709.00) in United States currency that law enforcement officials seized on or about

January 3, 2018. The Defendant Currency currently is in the custody of U.S. Customs and

Border Protection and will remain within the jurisdiction of this Court during the pendency of

this action.

                                  BASIS FOR FORFEIT-CRE

                6.    The Defendant Currency is subject to forfeiture pursuant to 21 U.S.C.

§ 88l(a)(6) because it constitutes money furnished or intended to be furnished in exchange for a

controlled substance in violation of the Controlled Substances Act; proceeds traceable to such an




                                               -2-
         Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 3 of 12



exchange; or money used or intended to be used to facilitate a violation of the Controlled

Substances Act.

                                             FACTS

                  7.   Law enforcement officers seized the Defendant Currency on or about

January 3, 2018 in Philadelphia, Pennsylvania, within the Eastern District of Pennsylvania, as set

forth in detail in the Declaration of Special Agent Charles Dalin, U.S. Department of Homeland

Security, Homeland Security Investigations, which is attached to and incorporated into this

Complaint.

                  8.   At the time of the seizure, the Defendant Currency was in the custody,

possession, and control of Yacob Abdul Mu-Min.

                  9.   At approximately 9:30 p.m., on January 3, 2018, Philadelphia Police

Department officers conducted a traffic stop of a 2007 Cadillac that was driven by Yacob Abdul

Mu-Min. As one of the officers approached the car, he detected the odor of marijuana coming

from inside the car. Mu-Min also advised officers that he had $13,000 in currency in his

possess10n.

               10.     During his encounter with officers, Yacob Abdul Mu-Min provided

inconsistent statements regarding the source of the currency. Mu-Min first stated that he

obtained the currency from selling Christmas trees and then from an Atlantic City, New Jersey

casino. A short while later, Mu-Min again changed his statement and said his father operated a

flower store in West Philadelphia.

               11.     Shortly after officers first encountered Yacob Abdul Mu-Min, they

transported the Defendant Currency to the Philadelphia Police Department's 35th Police District

station for further investigation. A short while later, a Philadelphia Police Department drug



                                               -3-
            Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 4 of 12



canine, who was trained and certified in detecting the odor of illegal narcotics by scent, scanned

the Defendant Currency and gave a positive indication to the odor of illegal narcotics on the

currency.

                12.    When officers seized the Defendant Currency, it was bundled in specific

denominations that were secured either with rubber bands or masking tape. There also was a

small amount ofloose currency. The bundles that were secured with masking tape contained

handwritten notations indicating "150.00" and a date.

                13.    On or about January 11, 2018, law enforcement officials conducted an

official count of the Defendant Currency and determined that it totaled $13, 709 and consisted of

104 $I 00 bills ($10,400), one $50 bill ($50), 70 $20 bills ($1,400), 129 $10 bills($ I ,290), 89 $5

bills ($445), one $2 bill ($2), and 122 $1 bills ($122).

                14.    Packaging large amounts of currency, wrapped in large, specific

denominations, and secured with items such as rubber bands or masking tape, is consistent with

the practices of drug couriers.

                15.    On January I I, 2018, law enforcement officials conducted an Ion Scan of

the Defendant Currency which indicated positive for cocaine.

                16.    Yacob Abdul Mu-Min has at least two prior felony convictions for

narcotics offenses. Mu-Min also has been arrested at least seven times for narcotics offenses.

                I 7.   By reasons of the foregoing, there is reason to believe that the Defendant

Currency seized from Yacob Abdul Mu-Min, namely $13,709.00 in Cnited States currency,

constitutes money furnished or intended to be furnished in exchange for a controlled substance;

proceeds traceable to such an exchange; or money used and intended to be used to facilitate a




                                                -4 -
         Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 5 of 12



violation of the Controlled Substance Act, and is therefore subject to forfeiture to the United

States pursuant to 21 U.S.C. § 88l(a)(6).

               WHEREFORE, the plaintiff, Cnited States of America, requests:

                I.      The Defendant Currency be proceeded against according to the law and

the rules of this Court, and that due notice be given to all the interested parties to appear and

show cause why forfeiture should not be decreed.

               2.       The Court, for the reasons set forth herein, adjudge and decree that the

Defendant Currency be forfeited to the United States of America and disposed of in accordance

with existing laws, together with costs, and for such other relief as this Court deems proper and

just.

                                                       Respectfully submitted,

                                                       WILLIA!\1 !\1. McSWAI:t-.;
                                                       Cnited States Attorney

                                                       SARAH L. GRIEB
                                                       Assistant United States Attorney
                                                       Chief, Asset Recovery and
                                                       Financial Litigation Section




                                                       Asst ant United States Attorney
                                                       Deputy Chief, Asset Recovery and
                                                       Financial Litigation Section

Date: April 12, 2019.




                                                - 5-
         Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 6 of 12



                                   VERIFICATION

                 CHARLES DALIN, being oflegal age, verifies and, pursuant to 28 U.S.C.

§ 1746(2), declares and states as follows:

                 1.     I am a Special Agent with the U.S. Department of Homeland Security,

Homeland Security Investigations ("HSI") that was assigned to the investigation in this case.

                 2.     I have reviewed the foregoing Complaint for Forfeiture in Rem and know

the contents thereof, and that the matters contained in the Complaint are true to my own

knowledge, except that those matters herein stated to be alleged on information and belief and as

to those matters I believe them to be true.

                 3.     The sources of my knowledge and information and the grounds of my

belief are the official files and records of the United States, information supplied to me by other

law enforcement officers, as well as my investigation of this case, together with others, as a

special agent.

                 I hereby declare under penalty of perjury that the foregoing is true and correct.

                 Executed on April   _!2.. _, 2019 at Philadelphia, Pennsylvania.


                                                       atl,,r~
                                                       CHARLES DALIN
                                                       Special Agent
                                                       U.S. Department of Homeland Security
                                                       1lomeland Security Investigations
         Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 7 of 12



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


t;NITED STATES OF A.\ilERICA,                        CIVIL ACTION

                               Plaintiff,

               v.                                    No. 19-CV-

THIRTEEN THOUSAND SEVEN
HUNDRED AND NINE DOLLARS IN
UNITED STATES CURRENCY ($13,709.00),:

                              Defendant.


                DECLARATION OF SPECIAL AGENT CHARLES DALIN

       CHARLES DALIN, being of legal age, pursuant to 28 U.S.C. § 1746(2), verifies,

declares and states the following:

         1.    I am currently employed as a Special Agent with the U.S. Department of

Homeland Security, Homeland Security Investigations ("HSI"). I have been employed as a

Special Agent since August 2010. Prior to that, and beginning in 2007, I was an Immigration

Enforcement Agent with Immigration and Customs Enforcement - Enforcement and Removal

Operations. Prior to that, and beginning in 2002, I was a Parole Agent with the Pennsylvania

Board of Probation and Parole. I received a Bachelor of Arts degree in Criminal Justice and

Sociology from La Salle University in 200 I.

        2.     As a Special Agent with HSI, I have participated in numerous criminal

investigations of financial crimes, including wire fraud and money laundering. I am currently

assigned to the High Intensity Drug Trafficking Area ("HIDTA") Group. In this capacity, I am

responsible for investigating violations of the Money Laundering Control Act of 1986, the Bank
        Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 8 of 12



Secrecy Act, the USA Patriot Act of 2001, federal narcotics offenses, and other financial crimes.

I have received specific training in investigations of financial crimes, money laundering, and

asset forfeiture. I have personally conducted or assisted in numerous investigations of alleged

financial crimes, money laundering, and narcotics offenses involving multiple jurisdictions in the

United States. I have participated in gathering evidence to obtain search and/or seizure warrants

in general and more specifically investigating possible money laundering and other offenses,

including search warrants and seizure warrants.

         3.    I am the HSI Special Agent that is assigned to the investigation in this case.

         4.    The facts set forth in this Declaration summarize my investigation in this case,

and include observations, along with review of reports and observations of other law

enforcement officers involved in the investigation. This Declaration, however, does not detail

the entire scope of the investigation or all statements made by the parties.

         5.    Based on my training and experience in investigating illegal drug and drug

currency couriers, I know that drug couriers carry not only narcotics, but also such items as large

amounts of Cnited States currency. I also know that drug couriers will secure currency with

items such as rubber bands and masking tape. Packaging large amounts of currency, wrapped in

large, specific denominations is consistent with the practices of drug couriers.

         6.    At approximately 9:30 p.m., on January 3, 2018, Philadelphia Police Department

Officers Michael Sidebotham and Eric Girilli conducted a traffic stop of a 2007 Cadillac for a

faulty brake light. The driver of that car was Yacob Abdul Mu-Min ("Mu-Min"). When Officer

Sidebotham approached the car, he detected the odor of marijuana coming from inside the car.

When questioned by officers, Mu-Min stated that he had $13,000 in currency in his possession.

Mu-Min also said he obtained the currency from selling Christmas trees. He later changed this



                                                -2-
        Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 9 of 12



statement and said he obtained the currency from gambling at a casino. The officers conducted a

pat-down of Mu-Min for narcotics and located a large, undetermined amount of United States

currency on his person. The officers requested a Philadelphia Police Department detective, who

was assigned as an HSI Task Force Officer to respond. The officers also requested a

Philadelphia Police Department drug canine to respond. The officers then transported Mu-~in

and the currency to the Philadelphia Police Department's 35th Police District station for further

investigation.

         7.      At approximately 11 : 15 p.m., Philadelphia Police Officer John Snyder and his

partner, JoJo, a police department canine who was trained and certified in detecting the odor of

illegal narcotics by scent, arrived at the 35th District station to scan the currency. The currency

was placed inside the roll call room at the station. JoJo gave a positive indication to the odor of

illegal narcotics on the currency.

         8.      Officers again questioned   ~u-Min   at the police station about the currency. He

again gave conflicting statements.   Mu-~in    first said the currency was proceeds from gambling

in Atlantic City. He then said his father operated a flower store in West Philadelphia. Mu-Min,

however, could not provide the name of or the telephone number for the business. Officers

seized the currency and advised Mu-Min that he would receive a notice regarding his rights to

contest the seizure. Police officers also issued Mu-Min a traffic citation for the faulty brake

light. This matter then was referred to HSI for federal forfeiture purposes.

         9.      When officers seized the currency, it was bundled in specific denominations that

were secured either with rubber bands or masking tape. lbere also was a small amount of loose

currency. Also, the bundles that were secured with masking tape each contained handwritten

notations indicating "150.00'' and a date.



                                                 -3-
        Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 10 of 12



        10.     On January 11. 2018, law enforcement officials conducted an ion scan on the

seized currency, which revealed a high level of cocaine. Also, on January 11, 2018, officials

conducted a formal count of the seized currency, which indicated that it totaled $13,709 and

consisted of 104 $100 bills ($10,400), one $50 bill ($50), 70 $20 bills ($1,400), 129 $10 bills

($1,290), 89 $5 bills ($445), one $2 bill ($2), and 122 $1 bills ($122).

        11.     Official law enforcement databases indicate that Mu-Min has at least two prior

felony narcotics convictions. In 2002, Mu-Min was indicted with others in the United Stated

District Court for the Eastern District of Virginia for federal narcotics violations. Criminal No.

02-CR-60. On November 22, 2002, Mu-Min pleaded guilty to possessing with intent to

distribute 50 grams or more of cocaine base, in violation of 21 U.S.C. § 841. That offense

subjected Mu-Min to a mandatory minimum of 120 months' imprisonment. At the sentencing

hearing, Mu-Min was held responsible for 69.47 grams of crack. The Court sentenced Mu-Min

to 188 months' imprisonment and five years of supervised release. Mu-Min later requested relief

and the Court reduced his sentence to 15 5 months, and then to 125 months. In April 2012,

supervision jurisdiction was transferred to the Eastern District of Pennsylvania. In July 2013, the

Court revoked supervised release and sentenced Mu-.'.'viin to an additional four months'

imprisonment based on an arrest on drug charges in Philadelphia.

        12.     In October 2018, Mu-.'.'viin also pleaded guilty in the Court of Common Pleas of

Philadelphia County to one count of knowing and intentional possession of a controlled

substance, a felony. Court records indicate that he was sentenced to four months' county

probation for that offense.

        13.     During the investigation, I also determined that Mu-Min has at least seven prior

arrests for narcotics violations.



                                                -4-
       Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 11 of 12



        14.    I also determined that, on June 16, 2017, Philadelphia Police officers seized

$3,515 in suspected drug currency during a narcotics investigation in which Mu-Min was

involved. At that time, police were conducting surveillance of suspected illegal drug activity at

4841 N. I Ith Street. When officers entered the property to secure it to obtain a search warrant,

they detained Mu-Min as he was attempting to exit a bedroom. Officers arrested Mu-Min and

recovered $175 in currency from his person. Officers also recovered a total of $3,515 in

currency on a bed in the bedroom where they located Mu-Min. Officers also recovered during a

search of the property drugs (crack) and loaded guns. On May 29, 2018, the District Attorney

for the City of Philadelphia commenced a civil forfeiture action under state law in the Court of

Common Pleas to forfeit the $3,515 seized from the bedroom. The Commonwealth provided

Mu-Min with written notice of the forfeiture action. Mu-Min, however, did not respond. On

October 23, 2018, the Court entered an Order forfeiting this property.

       15.     During the investigation, I also determined that Mu-Min had no verifiable,

legitimate sources of income. In particular, I reviewed an official Commonwealth of

Pennsylvania, Department of Labor database, which reflected no employer information for

Mu-Min as of February 2019. Also, as noted above, during his    enc~unter   with police officers,

Mu-Min said his father owned a flower shop. Following the seizure, I went to the area of

39th Street and Lancaster Avenue in Philadelphia, Pennsylvania to locate a flower shop as

claimed by Mu-Min. I could not locate any flower business in that area.

       16.     During the investigation, I also reviewed financial information which indicates

that, shortly after the seizure in this case, Mu-Min engaged in cash transactions of approximately

$75,000 that do not appear to be consistent with his reported income sources. For example, on or

about February 7, 2018, Mu-Min withdrew $30,000 in cash from an account at a 1D Bank



                                               -5-
       Case 2:19-cv-01577-RBS Document 1 Filed 04/12/19 Page 12 of 12



branch in Philadelphia, Pennsylvania allegedly related to a flower business. Also, on or about

February 13, 2018, Mu-Min redeemed $15,581 in chips at Caesars Hotel & Casino in Atlantic

City, New Jersey. Two months later, on or about April 19, 2018, records show that Mu-Min

purchased $14,300 in chips at Caesars Hotel & Casino in Atlantic City, New Jersey. Lastly,

records show that, on or about May 17, 2018, Mu-Min deposited $15,200 in cash to an account

at a TD Bank branch in Atlantic City, New Jersey allegedly related to a flower business.

        17.     Based on the foregoing, there is reason to believe that the $13,709.00 in United

States currency seized from Yacob Mu-Min constitutes money furnished or intended to be

furnished in exchange for a controlled substance; proceeds traceable to such an exchange; or

money used or intended to be used to facilitate a violation of the Controlled Substances Act, and,

therefore, is subject to forfeiture to the United States pursuant to 21 l.J.S.C. § 881(a)(6).

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on April_&<__, 2019 at Philadelphia, Pennsylvania.




                                                       CHARLES DALIN
                                                       Special Agent
                                                       lJ .S. Department of I lomeland Security
                                                       llomeland Security Investigations




                                                 -6-
 JS44 (Re~ 06,\7)
                               Case 2:19-cv-01577-RBS
                                              \.   C~ Document
                                                           YER1-1 Filed 04/12/19 Page 1 of 3
                                                                SHEET                                                                                 ~-1511
 The JS 44 CIVll cover sheet and the mformation contamed herem nei.mi- -                         pplement the filmg and service of pleadmgs or other papers as required by law, except as
 provided by local rules of court This form, approved by the Jud1c1aft                            Urnted S,tates m September 1974, 1s reqmred for the use of the Clerk of Court for the
 purpose of m1t1atmg the CIVIi docket sheet (SM INSTJtUCT70NS ON ff                              IS fORM.J

 I. (a) PLAINTIFFS                                                                                        DEFENDANTS
 United States of America                                                                               $13,709 00 United States Currency

    (b) County of Residence of First Listed Plamt1ff                                                      County of Residence of First Listed Defendant                n/a
                                (EXCEPT IN L: S PLAifli71fF CASJ:.51                                                                     ([NUS PLAINTIFF CASES ONLY)
                                                                                                          N01E       IN LAND CONDFMNA TlON CASES, t;SF. THF LOCA IION OF
                                                                                                                     THE TRACT OF LAND INVOLVED

    (c) Attorneys (Firm Name      Address. and Telephone Number)                                             Attorneys {If Known)
 United States Attorney's Office
 615 Chestnut Street, Suite 1250                                                                        n/a
 Philadelphia. PA 19106-4476                      (215) 861-8200
 II. BASIS OF JURISDICTION (Place an                     'X''mOneBoxOntyJ                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X                                     m One Box for Plamuff
                                                                                                      (For D1vers1ty ('ases Only)                                        and One Box for Defendant1
        lJ S Government              0 3 Federal Queshon                                                                        PTF        DEF                                          PTF       DEF
          Plamuff                          (l} S Government Not a Part})                         Citizen of This ~tate          '1 I       '1    I   Incorporated or Pnnc1pal Place       G 4     a 4

r:J     U S Government
          Defendant
                                     a   4   D1vers1ty
                                               (Indicate Cmzenshtp of Parties m Item lll)
                                                                                                 C1ttzen of Another State        '1 2      a     2
                                                                                                                                                       of Busmess In This State

                                                                                                                                                     Incorporated and Pnnc1pal Place
                                                                                                                                                        of Busmess In Another State

                                                                                                                                 a   3     a     3   Foreign Nation                        a   6   a    6

IV. NATURE 0 F SUIT rPlace an r                    m one Box Only1                                                                         Chck here for Nature of Sutt Code Descn t10ns
          CO                                                ,,fl.'0 TS                                                                          BANKRUPTCY',             •   •6TllERSTA UfES
 CJ 110 Insurance                     PERSONAL l~JL'RY                                                   rug Related Seizure         n   422 Appeal 28 USC 158'1 375 False Claims Act
a 120 Manne                      a    310 Airplane           n 365 Personal Injury                                     a
                                                                                                        of Property 21 USC 881           423 Withdrawal       n 376 Qw Tam {31 t;SC
CJ 130 Miller Act                CJ   315 Alrplane Product            Product Ltab1l             '1 6 0 Other                                28 USC J57               3 729(a))
n 140 Negottable Instrument                L1ab1hty          ::1 367 Health Caret                                     t=fi~ifiZ'i[S;(§iiijj[:::l a 400 State Reapportionment
CJ 150 Recovery of Overpayment   CJ   320 Assault, Libel &           Pharmaceutical                                        P              R                  r1 410 Antitrust
        & Enforcement of Judgment          Slander                   Personal Injury                                   n 820 Copynghts                        a 4 30 Banks and Bankmg
a 151 Medicare Act               CJ   330Federa1Employers'           ProductL1ab1hty                                   a 830Patent                           a 450Commerce
CJ 152 Recovery of Defaulted               !.Jab1hty         '1 368 Asbestos Personal                                  1 835 Patent - AbbreVJated            CJ 460 Deportatton
        Student Loans            CJ   340 Manne                       Injury Product                                            New Drug Apphcahon           r1 4 70 Racketeer Influenced and
        (Excludes Veterans)      a    345 Manne Product               Liab1hty                                         n 840 Trademark                               Corrupt Organizattons
CJ 15 3 Recovery of Overpayment            L1ab1hty             PERSONAL PROPERTY t-----r~mi:-----11"'-:'"lll'l'~m'L'"m~~l~r---I a 480 Consumer Credit
        of Veteran's Benefits    a    350 Motor Vehicle      a 370 Other Fraud        a 710 Fair Labor Standards       r1 861 HIA (1395ff)                   a 490 Cable/Sat TV
G 160 Stockholders· ~mts         :'.1 355 Motor Vehicle      CJ 371 Truth m Lendmg            Act                      a 862 Black Lung (923)                r1 850 Secunttes/CommodJtJes/
a 190 Other Contract                      Product Ltab1hty  a 380 Other Personal      '1 720 I abor/Management         a 863 DIWCDIWW (405(g)l                       Exchange
a 195 Contract Product L1ab1hty  a    360 Other Personal             Property Damage          Relahons                 C1 864 SSID Tttle XVI                 a 890 Other Statutory Actions
r1 196 Franchise                          Injury            n 385 Property Damage     r1 740 Railway Labor Act         '1 865 RSI (405(g))                   CJ 891 Agncultural Acts
                                 CJ   362 Personal Injury ·          Product Liab1hty a 75 J Faimly and Medical                                              a 893 r.nV1ronmental Matters
                                          Medical Mal racuce                                  Leave Act               .,._~=,.,,,,...,....-,.,,,,~=,,....--l a 895 Freedom of lnfonnatton
[=:J~Y°2iiQ!i\irflC=t=JG~,nrn,~.         ~Ji!iJWi::=I:fi~Qf!iE[jPE~UiljTI]OQNms:J a 790 Other I abor L111gat1on            ill'EDERAL TAX SUITS                      Act
a 210 Land Condemnatton          CJ 440 Other C1VJI Rights       Habeas Corpus:       '1 791 Employee Retirement       n 870 Taxes (l: S Plaintiff           '1 896 Arb1tra11on
a 220 Foreclosure                CJ 441 Votmg               n 46 3 Aben Detainee             Income Secunty Act                 or Defendant)                r1 899 Admtmstrahve Procedure
:'.1 2.30 Rent Lease & Ejectment CJ 442 hmployment          CJ 510 Mohons to Vacate                                    a 871 IRS · Thtrd Party                       Act/ReVlew or Appeal of
n 240 Torts to Land              CJ 443 Housmg/                      Sentence                                                   26 USC 7609                         Agency Dec1s1on
n 24 5 Tort Product Liab1hty            Accommodal!Ons      a 5 30 General                                                                                   1 950 Const1tut1onal1ty of
a 290 All Other Real Property    CJ 445 Amer w'D1sab1hhes · CJ 535 Death Penalty                                                                                     State Statutes
                                        Employment               Other:               a 462 NaturahzatJon Application
                                 n 446 Amer w/Thsab1httes · a 540 Mandamus & Other '1 465 Other Immigration
                                        Other               a 550 C1VJI Rights               Achons
                                 a 448 Education \          a 555 Pnson Condition
                                                            :'.1 560 CIVIi Detainee ·
                                                                     Cond1ttons of
                                                                     Confinement

V. ORIGIN (Placean           "X mOneBoxOnl};
~1      Ongmal            '.1 2 Removed from            Cl 3     Remanded from              '.1 4 Remstated or      '.1 5                            lJ 6 Mult1d1stnct           n     8 Mult1d1stnct
        Proceedmg               State Court                      Appellate Court                  Reopened                                                L1t1gat10n -                   L1ugat1on -
                                                                                                                                                          Transfer                      Direct File
                                         Cite the US
   . CAUSE OF ACTION '-'2~1!....!U:::...:::S.:..::.C::..·~::::...u.:::.u.~~~~=-----------------------­
                                         Bnef descnpuon of cause
                                         Action to forfeit currenc related to narcotics violations
VII. REQUESTED IN     r1 CHFCK IF THIS IS A CLASS ACTION                                           DEMA."ID $
     COMPLAINT:           L.'NDER RULE 23, F R Cv P
VIII. RELATED CASE(S)
                        (See mstrucllons)
      IFANY
DA.TE
04/12/2019
FOR OFFICE t:SE ONLY

   RECEIPT#                    AMOUNT                                                                                                                      MAG JL'DGI:
                            Case 2:19-cv-01577-RBS Document 1-1 Filed 04/12/19 Page 2 of 3




Address of Defendant:                                 n/a
                                  ------------------------------------------
Place of Accident, Incident or Transaction: _ _ _ _ _ _ _ _ _P_h_i_la_d_e_l_p_h_ia_,_P_e_n_n_s_y_lv_a_n_i_a - - - - - - - - -



RELATED CASE, IF
                                                              Judge: _ _ _ _ _S_u_r_ri_c_k_-+---                           Date Termmated: - - - - - - - - -



1.     Is this case related to   erty included in an earlier numbered suit pending or                    in one year          Yes[{]
       previously terminated actio 11l.--~uw~?:___ _ _ _ _ _ _ __
                                        0




2.     Does this case involve the same issue of fact or grow out of the same transaction as a pnor suit
       pending or within one year previously terminated action in this court?
                                                                                                                              Yes[{]                NoD
3      Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously termmated action of this court?
                                                                                                                              YesO                  No[{]
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
       case filed by the same individual?          ~
                                                                                                                              Yes   D               No   I./ j
I certify that, to my knowledge, the within case        • is I   0           is not related to any case now pending or within one year previously terrnmated action in
this court except as noted above.
DATE        04/12/2019                                                                ',   11,·...                                           53241 (PA)
                                                                              Attorney-at-Law I Pro Se Plainttjf                         Attorney ID #(if applicable)


CML: (Place a -../ in one category only)

A.            Federal Question Cases:

D      t. Indemnity Contract, Marine Contract, and All 0th~                           THIS CASE IS RELATED TO:
D      2. FELA                                                           I
D      3. Jones Act-Personal Injury                        j
D
B
D
  ~
       4 Antitrust
          Patent
          Labor-Management Relations
                                                          l                           CIVIL ACTION NO.
                                                                                      CRIMINAL NO.
                                                                                                                       Y'c vfS??                                 /
                                                                                                                   H-
       1. Civil Rights
D      s. Habeas Corpus
                                                                                                                                             ~rte/:-
       9. Securities Act(s) Cases                                                    ASSIGNED TO:
       10 Social Security Review Cases
       11 All other Federal Question Cases
              (Please specify).             Forfeiture of Prope ,
                                                                     I



                                                (The effect of thts certification zs to remove the case from eltg1b1/ity for arbitration J

                                       __~ counsel of record or prose plamtiff, do hereby certify
I, ___J_o_s_e_p_h_F_._M_i_n_n_i_,_A_U_S_A

              Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this civil action case
              exceed the sum of$150,0-00 0-0 exclusive of interest and costs·

              Relief other than monetary damages is sought
                                                                                                                                              ~PR \ 2 1019
                                                                                                                                             53241(PA)
                                                                                                                                        Attorney ID # (if appltcable)

NOTE A tnal de novo will be a tnal by Jury only 1fthere has been comphance with F R.C P 38

C/v 609 (j/2018)
         Case 2:19-cv-01577-RBS Document~: 1-1 Filed 04/12/19
                                                        ~ Page 3 of 3
                                                                     ~
                                                                     ~
                              IN THE UNITED STA     ls
                                                    DISTRICT COURT t,.
                           FOR THE EASTER.i~ DISTRICT OF PENNSYLV A...""'IA

                        CASE MA.~AGEMENT TRACK DESIGNATION FORM

:;~~':'ED    S':'A':'ES OF AMERICA                                            CIVIL ACTION

                            v.                                                   19            1577
S:3,109.CC UNI':'ED STATES C:..:RRESCY                                        NO. : 9-CV- -     -   -   -   -

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MA.~AGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                 ( )

(b) Social Secunty - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                      ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.          ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                               ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                                  ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks.


 Arp i 1 : 2, 2 0 l 9                                             :..:n1:ed   S~ates   of   A.~er:ca
                                                                                                    ~
Date                                     torney-at-law                  Attorney for
   (21'.J)   86:-8'.:!74             (2 :i: 86:-86:8                  ~oseph.~:nn1@usdoJ.gov



Telephone                              FAX Number                       E-Mail Address


(Civ. 660) 10/02




                                                                                            APR \ 2 10\9
